DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on October 20, 2022, claims 2 and 14 have been cancelled, claims 21-22 have been newly added and claims 1 and 11 have been amended.  Therefore, claims 1, 3-13 and 15-22 are currently pending for examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 11, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (US 2013/0342333) in view of Wooten et al. (Wooten: US 9,327,685) further in view of Brooks (US 10,048,753).
Regarding claim 11, Hutchings teaches a system of tracking a perpetrator of a break-in in a vehicle, the system comprising: 
a vehicle comprising: one or more sensors configured to detect the break-in (para 42, Interior sensors 144 may be used for intrusion detection); and 
a computing device comprising: a processor; a non-transitory computer readable memory; and a machine-readable instruction set stored in the non-transitory computer-readable memory that, when executed by the processor (Fig. 1, and para 27, VCS 100 with computing unit 106, memory 108), causes the system to perform at least the following steps: 
detecting, using one or more sensors, that the vehicle has been broken in (para 42, Interior sensors 144 may be used for intrusion detection); 
monitoring the perpetrator from the one or more sensors (para 45, captures images of the object 210 and/or person(s) 212 as still images and/or video (generally referred to herein as "images"). To inform the event responders 208 of the captured activity, the images 202 may be transmitted to the event responder 208 via the network 134.); 
receiving crowdsourced data on the perpetrator; combining the in-vehicle data and the crowdsourced data to form an integrated data set; and tracking the perpetrator using the integrated data set (para 72, the VCS 100 may determine the trajectory of the perpetrator and location. This data may be broadcasted to the surveillance network and each vehicle may receive the information to anticipate when the perpetrator is expected to enter the vehicle's field of view based on at least the broadcasted information and the location information of the receiving vehicle (block 808). In some embodiments, each vehicle in the network may be able transmit the information to a specific vehicle so that the receiving vehicle is prepared to track the perpetrator's motion and see also para 56; the vehicles joining the surveillance network i.e. crowdsourcing and para 57, the location of the object and/or person, whether stationary or moving, may be provided by at least one vehicle of the surveillance network to an event responder 208. Using one or more proximity sensors 146, camera(s) 126, and GPS or dead reckoning data, the vehicle may identify the location of the object(s) and/or person(s). Further, the trajectory and the speed of a moving object, such as a person, may be determined ).
Hutchings does not explicitly disclose monitoring the perpetrator is during the break-in using in-vehicle data from the one or more sensors.
However, the preceding limitation is known in the art of vehicular security devices. Wooten teaches a vehicle anti-theft system to sense the presence of an intruder in proximity to a vehicle via motion sensors (abstract) and further teaches monitoring the perpetrator during the break-in using in-vehicle data from the one or more sensors (Fig. 1, Fig. 5 and Col. 5 lines 1-7: sensors may generally comprise motion activated versions of sensors. Other embodiments may comprise heat sensitive or other sensing means to activate and track a perpetrator and see also Col. 3 lines 5-20).
Therefore, it would have been obvious to the one of the ordinary skill in the art at the time of the invention was made to combine the teachings of Wooten in order to provide 360 degrees of video surveillance and visual coverage inside (Wooten: Col. 3 lines 15-20).
Hutchings or Wooten does not explicitly disclose reconstruction a three-dimensional tracking image of a path taken by the perpetrator using the integrated data set.
However, the preceding limitation is known in the art of human tracking devices. Brooks teaches reconstruction a three-dimensional tracking image of a path taken by a person using the integrated data set (Fig. 1, Fig. 4 and Col. 7 lines 45-Col. 8 lines 22; the central processing unit 406 may thus compile a comprehensive three dimensional map 407 from any number of path maps or path map fragments from any number of SLAM gear sets. … a different source of path data (such as but not limited to a GPS unit 411 or pedometer 414) may be deferred to, in order to allow the central processing unit 406 or … to estimate or detect the third SLAM gear set user's 405 path. .. if the central processing unit 406 is able to determine how far the first SLAM gear set user 401 has traveled as well as the particular path of the first SLAM gear set user 401, the central processing unit 406 may determine the first SLAM gear set user's 401 distance and direction from some reference point, such as the shared starting point 404. And Col. 9 lines 56-57 and col. 3 lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brooks in order to determine the relation direction and distance even through a visually occlusive obstacle (Brooks: Col. 8 lines 59-61).

Regarding claim 1, the claimed steps of the method correspond with the elements of the device as addressed in claim 11. Since the device has been made obvious, the steps of using the device in its intended manner are also made obvious.  


Regarding claim 15, the combination of Hutchings, Wooten and Brooks teaches the system of claim 11, wherein the machine-readable instruction set when executed by the processor, causes the system to monitor the perpetrator during the break-in by: accumulating the in-vehicle data during the break-in; and tracking the perpetrator, using the in-vehicle data.

Regarding claim 16, the combination of Hutchings, Wooten and Brooks teaches the system of claim 11, wherein the crowdsourced data comprises: information on the path taken by the perpetrator before (Hutchings: Fig. 3, step 310, 312 and Fig. 6, step 600, and para 53, Based on the communication between the vehicles and the activation of the camera(s) 126 in each vehicle, a surveillance region may be created (block 312). The surveillance region may be a cooperative network of multiple vehicles which capture images of the environment outside of the vehicle including, but not limited to, objects, persons, and surroundings as an aggregate field of view. And  para 65, one or more vehicles 102 may detect the presence of a one or more persons 700 in the vicinity of the vehicle(s) 102 (block 600). ) and after the break-in (Hutchings: para 72, the VCS 100 may determine the trajectory of the perpetrator and location).

Claims 3-4 are also rejected for the same reasons for claims 14-16 respectively.

Regarding claim 21, the combination of Hutchings, Wooten and Brooks teaches the method of claim 1, wherein the three-dimensional tracking image of the path taken by the perpetrator is built using GPS information associated with the one or more sensors, the in-vehicle data, the crowdsourced data, or a combination thereof (Brooks: Col. 8 lines 12-15: a different source of path data (such as but not limited to a GPS unit 411 or pedometer 414) may be deferred to, in order to allow the central processing unit 406 … to estimate or detect the third SLAM gear set user's 405 path and Col. 9 lines 61-64: wherein determining the relative location of at least the second SLAM gear set to at least the first SLAM gear set further comprises the use of GPS or cell tower triangulation).

Claims 5, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings  in view of Wooten and Brooks further in view of Locke et al. (Locke: US 20180018681 A1).
Regarding claim 12, the combination of Hutchings, Wooten and Brooks teaches the system of claim 11 further comprising: a plurality of data sources located within a threshold radius of the vehicle (Hutchings para 46, at least two vehicles may be within and up to 1000 meters of each other. A vehicle may detect the presence of the one or more other vehicles in the vicinity or range of detection as detected from one or more proximity sensors 146 on the vehicle) and configured to provide the crowdsourced data, the plurality of data sources comprising: vehicles (Hutchings para 46, at least two vehicles may be within and up to 1000 meters of each other. A vehicle may detect the presence of the one or more other vehicles in the vicinity or range of detection as detected from one or more proximity sensors 146 on the vehicle), infrastructural entities (Hutchings: para 68, vehicle surveillance network may also communicate with an infrastructure to monitor events and see also para 48 ), edge servers (Hutchings: para 58, the images may be captured by the camera(s) 126 and processed and analyzed at the one or more remote server(s) ).
The combination of Hutchings, Wooten and Brooks does not explicitly disclose local servers. 
However, the preceding limitation is known in the art of processing video surveillance data and tracking persons. Locke teaches using local server for receiving video data from surveillance system for the purpose of tracking a person (Fig. 1, 14 and para 37, the servers 14 (and either or optionally a local servers system), continually receive 50c video data from various cameras associated with the surveillance system and the server 14, tracks 50 the person(s).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Locke as a known implementation in the base video processing system with the predictable result of tracking a person.

Claim 5 is also rejected for the same reasons for claim 12 above.

Regarding claim 22, the combination of Hutchings, Wooten, Brooks and Locke teaches the system of claim 12, wherein the three-dimensional tracking image of the path taken by the perpetrator is built using GPS information associated with the one or more sensors and the plurality of data sources (Brooks: Col. 8 lines 12-15: a different source of path data (such as but not limited to a GPS unit 411 or pedometer 414) may be deferred to, in order to allow the central processing unit 406 … to estimate or detect the third SLAM gear set user's 405 path and Col. 9 lines 61-64: wherein determining the relative location of at least the second SLAM gear set to at least the first SLAM gear set further comprises the use of GPS or cell tower triangulation).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings  in view of Wooten, Brooks and Locke further in view of Askeland (US 10,584,971 B1).
Regarding claim 13, the combination of Hutchings, Wooten, Brooks and Locke teaches the system of claim 12, but does not explicitly disclose wherein the infrastructural entities comprise one or more of: a traffic light, a street light, a home security camera, a roadside camera, and a mobile phone of a user.
However, Askeland teaches receiving the image data from a mobile phone of a user as a crowd-sourced information in the environment of the vehicle (Col. 5 lines 20-25, receive crowd-sourced information related to routes or areas-of-interest commonly used by the autonomous vehicles. …, obtaining data from multiple sources enables the data to be verified. In other words, two (or three, or more) users or electronic devices providing sensor data (e.g., image data from one or more cell phone cameras) from a particular location acts to verify the accuracy of the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Askeland in order to verify the accuracy of the received data (Askeland: Col. 5 lines 20-25).

Claim 6 is also rejected for the same reasons for claim 13 above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings  in view of Wooten and Brooks further in view of Nguyen (US 10431089 B1 A1) and Groh et al. (Groh: US 2017/0017734).
Regarding claim 17, the combination of Hutchings, Wooten and Brooks teaches the system of claim 11, wherein the machine-readable instruction set when executed by the processor, causes the system to receive crowdsourced data on the perpetrator by: 
providing location of the vehicle (Hutchings: para 45, GPS information 200 may also be transmitted to the event responders 208, which may be used for tracking the carjacker, identifying the location of the vehicle, identifying the location of the object, and the like. As used herein, event responder refers to any individual or entity that may respond to the event including, but not limited to, police, medical responders, firefighters, venue security, and/or the vehicle owner), and 
requesting the crowdsourced data on the perpetrator (Hutchings: para 49 and para 72, each vehicle in the network may be able transmit the information to a specific vehicle so that the receiving vehicle is prepared to track the perpetrator's motion )
The combination does not explicitly disclose one or more of the following: make of the vehicle, model of the vehicle, and color of the vehicle.
However, the preceding the limitation is known in the art of vehicular monitoring devices. Nguyen teaches a vehicle event recorder that is mounted on or in a vehicle, which includes a set of sensors, a processor for processing sensor data, and communications interface (Col. 2 lines 35-45) and further teaches providing make of the vehicle, model of the vehicle, and color of the vehicle (Col. 2 lines 35-65: a vehicle history database system uses crowdsourcing to acquire vehicle history data … captures identifying information associated with nearby vehicles, including license plate number, vehicle make, vehicle model, vehicle color, .. the vehicle event recorder additionally captures safety information associated with the nearby vehicles including anomalous event information …The vehicle history database stores the information and makes it accessible to future queries).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nguyen in order to make the stored information accessible to future queries (Nguyen: col.2 lines 60-65).
The combination of Hutchings, Wooten and Nguyen does not explicitly disclose providing the time of break-in.
In the same field of endeavor, Groh teaches crowdsourcing server 12 is configured to receive wireless communications from vehicles such as vehicles 16a, 16b, 16c, 16d, and 16e (Fig. 1 and para 23) and providing the time of the event (para 29, All together the sensor data uploaded from first vehicle 16a to crowdsourcing server 12 includes information regarding the location and time of the collision, and para 26, TSI units 18 within the vicinity of the event at the time of the event are notified of the occurrence of the event. TSI units 18 respond by uploading their sensor data to crowdsourcing server 12. The uploaded sensor data from a TSI unit 18 is the sensor data of the TSI unit sensed at the time of the event including just prior to, during, and just after the event. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time of the event as taught by Groh in order to allow the nearby vehicles effectively act as witnesses to the event (Groh: para 33).

Claim 7 is also rejected for the same reasons for claim 17 above.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings in view of Wooten and Brooks further in view of Groh et al. (Groh: US 2017/0017734).
Regarding claim 18, the combination of Hutchings, Wooten and Brooks teaches the system of claim 11, but further teaches wherein the machine-readable instruction set when executed by the processor, further causes the system to perform the step of: 
providing law enforcement with the location of the vehicle (Hutchings: para 45, GPS information 200 may also be transmitted to the event responders 208, which may be used for tracking the carjacker, identifying the location of the vehicle, identifying the location of the object, and the like. As used herein, event responder refers to any individual or entity that may respond to the event including, but not limited to, police, medical responders, firefighters, venue security, and/or the vehicle owner ), and one or more of the following: make of the vehicle, model of the vehicle, and color of the vehicle, one or more images of the perpetrator (Hutchings: para 45, the vehicle 102 captures images of the object 210 and/or person(s) 212 as still images and/or video (generally referred to herein as "images"). To inform the event responders 208 of the captured activity, the images 202 may be transmitted to the event responder 208 via the network 134), and last-known location of the perpetrator (Hutchings: para 72 and para 74, he messages received by event responders 208 may be textual and/or graphical messages. The messages may include at least one of location information of the object, person, vehicle(s) and/or physical structure or the captured images from the surveillance network.).
The combination does not explicitly disclose providing the time of break-in.
In the same field of endeavor, Groh teaches crowdsourcing server 12 is configured to receive wireless communications from vehicles such as vehicles 16a, 16b, 16c, 16d, and 16e (Fig. 1 and para 23) and providing the time of the event (para 29, All together the sensor data uploaded from first vehicle 16a to crowdsourcing server 12 includes information regarding the location and time of the collision, and para 26, TSI units 18 within the vicinity of the event at the time of the event are notified of the occurrence of the event. TSI units 18 respond by uploading their sensor data to crowdsourcing server 12. The uploaded sensor data from a TSI unit 18 is the sensor data of the TSI unit sensed at the time of the event including just prior to, during, and just after the event. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time of the event as taught by Groh in order to allow the nearby vehicles effectively act as witnesses to the event (Groh: para 33).

Regarding claim 19, the combination of Hutchings, Wooten and Brooks teaches the system of claim 11, wherein the machine-readable instruction set when executed by the processor, further causes the system to perform the step of: 
providing a registered user of the vehicle with the location of the vehicle (Hutchings: para 45, GPS information 200 may also be transmitted to the event responders 208, which may be used for tracking the carjacker, identifying the location of the vehicle, identifying the location of the object, and the like. As used herein, event responder refers to any individual or entity that may respond to the event including, but not limited to, police, medical responders, firefighters, venue security, and/or the vehicle owner), and one or more of the following: one or more images of the perpetrator (Hutchings: para 45, the vehicle 102 captures images of the object 210 and/or person(s) 212 as still images and/or video (generally referred to herein as "images"). To inform the event responders 208 of the captured activity, the images 202 may be transmitted to the event responder 208 via the network 134), and last-known location of the perpetrator (Hutchings: para 72 and para 74, he messages received by event responders 208 may be textual and/or graphical messages. The messages may include at least one of location information of the object, person, vehicle(s) and/or physical structure or the captured images from the surveillance network).
The combination of Hutchings and Wooten does not explicitly disclose providing the time of break-in.
In the same field of endeavor, Groh teaches crowdsourcing server 12 is configured to receive wireless communications from vehicles such as vehicles 16a, 16b, 16c, 16d, and 16e (Fig. 1 and para 23) and providing the time of the event (para 29, All together the sensor data uploaded from first vehicle 16a to crowdsourcing server 12 includes information regarding the location and time of the collision, and para 26, TSI units 18 within the vicinity of the event at the time of the event are notified of the occurrence of the event. TSI units 18 respond by uploading their sensor data to crowdsourcing server 12. The uploaded sensor data from a TSI unit 18 is the sensor data of the TSI unit sensed at the time of the event including just prior to, during, and just after the event. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time of the event as taught by Groh in order to allow the nearby vehicles effectively act as witnesses to the event (Groh: para 33).

Claim 8 is also rejected for the same reasons for claim 18 above.
Claim 9 is also rejected for the same reasons for claim 19 above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings  in view of Wooten and Brooks further in view of Bika et al. (Bika: US 2019/0311558).
Regarding claim 20, the combination of Hutchings, Wooten and Brooks teaches the system of claim 11 but does not explicitly disclose a cloud server communicatively coupled to the computing device, the cloud server configured to share the crowdsourced data from vehicles of same make.
However, the preceding limitation is known in the art of monitoring vehicles. Bika teaches a cloud server communicatively coupled to the computing device, the cloud server configured to share the crowdsourced data from vehicles of same make (para 30, The baseline signature 219 for the vehicle 10 can be crowd-sourced as follows (210). Baseline data can be crowd-sourced, i.e., captured from a plurality of vehicles of the same make, model, model year and para 59, cloud/remote server 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bika in order to efficiently detect the vehicle problems (Bika: para 60).

Claim 10 is also rejected for the same reasons for claim 20 above.

Response to Arguments
Applicant's arguments filed on October 20, 2022 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687